IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT
                        _____________________

                             No. 98-31133
                        _____________________

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,
                                versus

DARRELL STALLWORTH,

                                                Defendant-Appellant.

                      ---------------------------
         Appeal from the United States District Court for the
                     Middle District of Louisiana
                         USDC No. 98-CR-81-ALL
                      ---------------------------

                             June 4, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Darrell
Stallworth has moved for leave to withdraw and has filed a brief as
required by Anders v. California, 386 U.S. 738 (1967).    Stallworth
has received a copy of counsel’s motion and brief but has not filed
a response.     Our independent review of the brief and the record
discloses no nonfrivolous issue. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.